Granger, J.
(dissenting). — While entirely satisfied that no more than a reasonable compensation has *20been paid the plaintiff, I cannot concur in the construction of the law under which the service was rendered. I think the design of the legislature was that such compensation should be fixed by the board of supervisors, and by it only. Eliminate from the act the words “to. be fixed by the board of supervisors,” and you have the law exactly as now held by the majority opinion. Are such words as these without significance ? If not, what is their meaning? We must presume they were placed there for a purpose. By section 868 of the Code, prior to 1884, in cases of inquisitions, the coroner could summon one or more physicians or surgeons to make scientific examinations, and the section provided that he should “allow in such cases .a reasonable compensation instead of witness fees.” This court construed that language to mean that the coroner “ is the officer or tribunal exclusively charged with the duty of fixing the compensation in question.” See Cushman v. Washington County, 45 Iowa, 255. The language of section 368 is less conclusive as to exclusive authority than the law under consideration. The two holdings do not appear to be consistent. The cases of Curtis v. Cass County and Armstrong v. Tama County, cited in the majority opinion, are controlled by statutes different in language and meaning.